DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qing Lin on 1/29/2021.
The application has been amended as follows: 
Claim 1:
A flavor inhaler comprising:
a flavor source configured to generate flavor without combusting;
an inside holding member including a first side wall surrounding at least a part of the flavor source and an introduction port provided so as to introduce air from an upstream end of the flavor source to the flavor source in the first side wall;
a cylindrical holding member including a second side wall surrounding the first side wall and having a through-hole that is fluidly coupled to external air;
a first flow path that connects the through-hole of the second side wall and the introduction port of the inside holding member, and passes between the first side wall and the second side wall;
a second flow path that is provided in the cylindrical holding member and that is extending from the flavor source toward a suction port for sucking the flavor; and
a cooling layer provided only downstream of the flavor source, wherein
the cooling layer is provided on an inner surface of the cylindrical holding member, and faces the second flow path, and wherein the through-hole of the second side wall and the introduction port of the inside holding member are axially distanced from each other with respect to a longitudinal axis of the flavor inhaler.

Claim 15 is canceled.

Allowable Subject Matter
Claims 1, 3-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching or reasonable suggestion in the prior art to modify Poget or Bonici as applied in the previous rejection of claim 1 to further include the combination of an introduction port provided so as to introduce air from an upstream end of the flavor source to the flavor source in the first side wall and the through-hole of the second side wall and the introduction port of the inside holding member are axially distanced from each other with respect to a longitudinal axis of the flavor inhaler
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747